DETAILED ACTION
	This action is in response to the Applicant’s reply filed on January 31, 2022. Claims 1-20 are pending and addressed below.

Response to Amendment
Claims 1 and 7 have been amended. Claims 1-20 are pending.
In response to the applicant’s amendments to the abstract to remove an implied phrase, the objection to the specification has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the closest prior art “herein Smith, US 2011/0234421 (hereinafter Smith)’, for the following reasons: 
Smith discloses a cable that includes a polymer composite (encapsulation layer 103/303) that is doped with elements to enhance electrical conductivity of properties of the polymer and continuous fibers (combination of optical fibers 304) distributed through the polymer matrix of the polymer composite and extending along an axial length of the cable through the polymer matrix. The cable is characterized by a first portion of the cable having a density greater than about 2 g/cm3, wherein a first portion of the dopants have a density of about 6 g/cm3 or greater and at least some of the dopants are ferromagnetic. However, the continuous fibers, while distributed through the doped polymer matrix of encapsulation layer (103/303), are not in contact with the doped polymer matrix as there is an additional dielectric material (102/302) located in between the doped polymer matrix and the continuous fibers. Therefore, Smith does not disclose the continuous fibers distributed through and contacting the polymer matrix.
Smith fails to suggest alone, or in combination, the claimed limitations of “continuous fibers distributed through and contacting the polymer matrix” as recited in claim 1. 

The Examiner is unaware of prior art which reasonably suggest alone or in combination the limations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676